Citation Nr: 1118176	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  06-04 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for bilateral carpal tunnel syndrome.

2. Entitlement to an increase in the "staged" ratings (of 10 percent prior to June 9, 2010 and 20 percent from that date) for degenerative joint disease (DJD) of the right acromioclavicular joint (right shoulder disability).  

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs





WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1979 to March 1983.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision of the San Diego, California Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for right shoulder disability rated 10 percent, effective January 20, 2004 and denied service connection for bilateral carpal tunnel syndrome.  An interim February 2011 rating decision increased the right shoulder rating to 20 percent, effective June 9, 2010.  The Board notes that the Veteran is presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993). The Board has characterized the claim accordingly.  In August 2008, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  In November 2009 the case was remanded for additional development.  The Veteran's claims file is now in the jurisdiction of the Oakland, California RO.      
     
The Veteran had perfected an appeal in the matter of service connection for a right hand disability.  However, a February 2011 rating decision granted service connection for status post excision of right palm ganglion with residual scar (claimed as residuals of a right hand injury) rated 0 percent, effective January 2004.  The Veteran has not filed a notice of disagreement from this decision; consequently, the matter is no longer before the Board.  
January 2010 correspondence from the Veteran's representative states "please consider this memo as an NOD with the rating of 9/29/2009 and vet elects DRO review."  A September 2009 rating decision is not associated with the claims file; however, to the extent that such a rating decision exists, the Board does not have jurisdiction over the timeliness of any NOD from such, and the matter is referred to the AOJ for any appropriate action.  


FINDINGS OF FACT

1. Bilateral carpal tunnel syndrome was not manifested in service and the preponderance of the evidence is against a finding that such disability is related to the Veteran's service (to include to an event, injury, or disease therein).  

2. Prior to June 9, 2010 the Veteran's right shoulder disability was manifested by flexion and abduction to 150 degrees.

3. From June 9, 2010 the Veteran's right shoulder disability has been manifested by flexion to 100 degrees and abduction to 90 degrees. 

4. The Veteran's service-connected disabilities of right shoulder DJD, rated 20 percent and residuals of a right palm ganglion cyst excision, rated noncompensable are rated 20 percent combined; they are not shown to be of such nature and severity as to preclude him from obtaining or maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1. Service connection for bilateral carpal tunnel sydrome is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

2. Ratings in excess of 10 percent prior to June 9, 2010 and 20 percent from that date for the Veteran's right shoulder disability are not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code (Code) 5201 (2010).

3. The schedular requirements for a TDIU rating are not met, and a TDIU rating is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19, 4.25 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

	Right shoulder disability

As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A December 2005 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an increased initial rating; and a July 2007 supplemental SOC readjudicated the matter after the Veteran and his representative had the opportunity to respond.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond/supplement the record and has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").

The RO arranged for a VA examination in June 2010.  Such examination is adequate as the examiner expressed familiarity with the history of the Veteran's disability, and conducted a thorough examination of the Veteran, noting all findings necessary for a proper determination in the matter.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes). 

	Bilateral carpal tunnel syndrome and TDIU

The Veteran was advised of VA's duties to notify and assist in the development of his claim prior to its initial adjudication.  A March 2004 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  A March 2006 letter reiterated this information and also informed the Veteran of disability rating and effective date criteria. A November 2009 letter provided additional notice of what was required to substantiate his TDIU claim.  The Veteran has had ample opportunity to respond/supplement the record and has not alleged that notice in this case was less than adequate.  A February 2011 supplemental SOC readjudicated the matter (curing any notice timing defect).  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The RO arranged for a VA examination in June 2010.  The examination is adequate as it considered the evidence of record and the reported history of the Veteran, was based on an examination of the Veteran, noted pertinent history and all findings necessary for a proper determination in the matter, and explained the rationale for the opinion offered.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).

In November 2009, the case was remanded so that the Veteran could be afforded VA examinations, be provided with VCAA compliant notice regarding a TDIU, and so that updated treatment records could be secured.  The Veteran was afforded a VA examination in June 2010 and the report of such examination has been associated with the claims file, private treatment records were sought, and the Veteran was provided additional VCAA notice regarding what is needed to substantiate a claim of TDIU.  Notably, a November 2009 letter sent to the Veteran requested releases to secure outstanding private treatment records that he had identified in the August 2008 hearing.  While the Veteran did not respond, subsequently his representative submitted the records.  Notably, while VA has a statutory duty to assist the Veteran in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with the VA in developing evidence; the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  Accordingly, the Board finds substantial compliance with its remand instructions and that further development in this regard is unnecessary.           

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claims.

B. Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

The Veteran's STRs are silent for complaints, findings, treatment, or diagnosis relating to neurologic complaints of the bilateral hands and forearms.  On service entrance and separation examinations clinical evaluation of the upper extremities and neurologic evaluations were normal.  

On October 2004 VA shoulder examination, the Veteran denied pain on a daily basis but reported that he did have pain when the weather changed or after pulling or pushing with the right arm.  He reported that pain was rated 6-7/10 and that he did not have any swelling, locking, instability, or stiffness of the shoulder.  He reported pain in his job as an auto mechanic using hand tools, but that he recently moved to a supervisory position and was able to do his job without shoulder pain.  Examination of the right shoulder revealed slight tenderness to palpation over the supraspinatus muscle.  Range of motion testing revealed forward flexion and abduction to 150 degrees with slight pain at the end of range of motion, internal rotation to 90 degrees, and external rotation to 80 degrees with some complaints of pain.  There were no changes in ranges of motion with repetitive movements.  Strength was normal in the upper extremity.  The impression was DJD of the right acromioclavicular joint.  

On October 2004 VA dermatological examination the Veteran reported neuromuscular symptoms such as numbness and tingling.  The provider noted that his symptoms might be occupationally related to repetitive motion and that a further neurological examination should be considered.   

The Veteran's February 2005 notice of disagreement (NOD) stated that he could not work anymore and that his most disabling conditions were his back and right arm.  

A February 2006 VA outpatient treatment record notes that the Veteran was seen in August 2005 for severe back pain with radiation to his bilateral lower extremities due to spinal stenosis.  He underwent surgery and was given a cane but had difficulty walking more than one block due to leg spasms and weakness.  The Veteran requested that his disability be extended as he felt he was unable to work in a car repair shop.  The main purpose of his visits was to evaluate further treatment for his post surgical spinal stenosis and for filling out his disability form.  The provider noted that he would extend the Veteran's disability for 6 more months and reassess at that time.     

A June 2006 VA outpatient treatment record notes that the Veteran had full range of motion of the right shoulder.  

In his August 2008 Travel Board hearing the Veteran testified that due to his shoulder disability he was not able to lift his arm and that he did not have throwing ability.  He testified and demonstrated that he could only move his arm midway between his side and shoulder level; he noted that it could go up to about shoulder level, then it locked up.  He testified that he was right handed.  Regarding carpal tunnel syndrome, he noted that he did manual and repetitive labor in service such as tightening screws and that his fingers would lock up.  He reported that he complained about his hands locking up and was given a splint and told to keep his hand stationary.  He noted that his post-service occupation was of a managerial nature and that he did not do repetitive movements with his hands.  

At the hearing, the Veteran reported most of his treatment had been with Kaiser Permanente.  In January 2010, his representative submitted these records.   In August 1992, the Veteran sought treatment for neck pain with tingling into his fingers.  He had been in a motor vehicle accident three days earlier.  The diagnosis was whiplash.  A June 2004 treatment record notes that the Veteran was referred for an EMG and that he had bilateral usage-related hand and forearm pain, stiffness, and numbness limiting his ability to do his job as an auto technician.  The results were interpreted as revealing at most borderline carpal tunnel syndrome.  A diagnostic and therapeutic trial of steroid injection was recommended.  A March 2008 private emergency room record notes that the Veteran had a past surgical history of bilateral carpal tunnel release.   

On June 2010 VA examination the Veteran reported that he worked for an auto repair shop for 21 years after being discharged from service and that he had not worked the 7 years prior due to his medical problems.  His current medical problems included low back pain (with surgery in 2004) radiating to the lower extremities, degenerative changes of the cervical spine with chronic neck pain radiating to the upper extremities, knee arthralgia, status post carpal tunnel release due to carpal tunnel syndrome, obesity, dyslipidemia, and hypertension.  He noted that VA treatment records did not mention a right shoulder disability.  The Veteran was barely able to do self-care, walked with a cane due to back problems, and occasionally used a walker or wheelchair during severe episodes of low back pain.  The Veteran reported severe right shoulder pain and the examiner noted him to have limited humeral range of motion.  He could not work above shoulder level, had difficulty reaching out, and could not do heavy lifting or sleep on his right side.  He reported swelling and pain with any motion and that he did not seek medical care for the shoulder at VA facilities or from outside sources.  The examiner noted the Veteran to be right handed.  The Veteran reported no incapacitating flare-ups, grinding, popping, dislocation, or subluxations of the right shoulder.  He reported pain and stiffness with difficulty of use and loss of range of motion.  The examiner noted that the Veteran had an excision of a ganglion from his right palm during active duty with a residual scar.  He noted that he did not notice any symptoms or diagnosis of carpal tunnel syndrome in the Veteran's STRs but that the Veteran reported he had experienced such symptoms since 1982.  He noted that the Veteran's other medical records did not show a diagnosis of carpal tunnel syndrome during the years after separation from service.  

Examination revealed a normal looking right shoulder with no local swelling, redness, puffiness, deformity, or atrophy.  The Veteran expressed pain with any motion.  Range of motion testing revealed right shoulder flexion to 100 degrees, abduction to 90 degrees, extension to 70 degrees, and external and internal rotation to 90 degrees without crepitants.  The Veteran could exert up to 4/10 strength in the shoulder.  There was generalized tenderness.  Repetition of range of motion resulted in severe pain but no loss of range of motion.  The diagnoses were right shoulder acromioclavicular joint degenerative changes due to old trauma to the right shoulder, status post excision ganglion from the right palm with benign residual scar (and no symptoms), and bilateral carpal tunnel syndrome not related to surgery for excision of ganglion.  


The examiner noted that the Veteran had numerous other medical problems not related to service (such as chronic neck and back pain), that he used a cane, walker, or wheelchair, and was not currently working (and had not for the 7 years prior).  The examiner noted that he was describing the other diagnoses to explain why the Veteran is not able to work and why he used assistive devices so that there was no confusion in the need for them relating to service-connected conditions versus other conditions.  

As for the shoulder, the examiner stated that the Veteran's expressed level of pain with any motion was totally out of proportion to the findings from the October 2004 examination, which showed degenerative joint disease of the AC joint.  None of the VA or private medical records showed any significant pathology to explain the Veteran's pain level and loss of motion.  The examiner commented that he was able to passively move the Veteran's right shoulder through range of motion, so there was no adhesive capsulitis.  There were also no obvious signs of inflammation.  

Regarding carpal tunnel syndrome, the examiner noted that the Veteran did not have such disability during active duty as it was not documented in the STRs.  He noted that any surgery on the palm of the hand would not cause compression neuropathy of the median nerve of the wrist.  Thus, he noted that the Veteran's carpal tunnel syndrome was not caused by the excision of the ganglion cyst or the Veteran's military service.  

	Bilateral Carpal Tunnel Syndrome

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).


In order to establish service connection for a claimed disability, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran has a current diagnosis of bilateral carpal tunnel syndrome, given that it was not manifested in service, what is required for the Veteran to establish service connection for such disability is that there must be competent evidence that it is causally related to his service.  

The November 2010 VA examiner noted that carpal tunnel syndrome was not manifested in service, that the Veteran's other medical records did not show a diagnosis of carpal tunnel syndrome during the years after separation from service, and that the Veteran's in-service excision of his right palm ganglion cyst would not cause compression neuropathy of the median nerve of the wrist.  He opined that the Veteran's current bilateral carpal tunnel syndrome was not related to service to include the excision of the ganglion cyst.  The examiner is a medical professional competent to offer an opinion in the matter.  As the opinion was based on examination of the Veteran and cites to pertinent medical history and clinical findings, it is probative evidence in the matter.  

The Board acknowledges that competent medical evidence is not always required when the determinative issue is a medical nexus and that the Veteran is competent to provide lay evidence as to observation of his disability symptoms.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007); Barr v. Nicholson, 21 Vet. App. 303, 308-309 (2007).  However, in this case, the Board finds the medical opinion of record to be more probative than the Veteran's lay statements in the matter of a nexus, in light of the complex medical question before the Board and the VA examiner's medical skill, experience, knowledge, expertise, and training in questions of the etiology of disease.  

Moreover, the Veteran's allegations of continuous symptoms are simply not credible in light of the other evidence of record.  None of the medical evidence dated prior to his claim for VA compensation shows a complaint or history of carpal tunnel syndrome.  The only medical record remotely relevant is the one from 1992 when he complained of tingling into his fingers.  However, that was following a car accident, and, more importantly, he did not at that time report a past history of such symptoms.  If he had been suffering from neurological related symptoms in his hands/arms since service, it is reasonable to assume he would have mentioned such when seeking medical treatment.  The fact that he did not weighs against his current claim of continuous symptoms.

In light of the negative etiology opinion from the VA examiner and the lack of credible continuity evidence, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Therefore, the benefit of the doubt rule does not apply; the claim must be denied. 

	Right shoulder disability

In general, disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities which are rated according to the specific criteria therein.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

Where the schedule does not provide a 0 percent rating under a diagnostic code, a 0 percent rating shall be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.  

In a claim for an increased rating, "staged" ratings may be warranted if the claim involves the initial rating assigned with a grant of service connection.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

[The Veteran's right upper extremity is his dominant extremity (as noted on VA examination below).  See 38 C.F.R. § 4.69 (a distinction is made between muscle groups of major (dominant) and minor extremities for rating purposes, and only one extremity is to be considered major)].  

The Veteran's right shoulder disability is rated under Code 5201 (for limitation of arm motion).  Limitation at the shoulder level is rated 20 percent.  Limitation of major extremity motion to midway between the side and shoulder level warrants a 30 percent rating.  Limitation of major arm motion to 25 degrees from the side warrants a 40 percent rating.  38 C.F.R. § 4.71a.  

Codes 5200, 5202, and 5203 require ankylosis of the shoulder, impairment of the humerus, and impairment of scapula or clavicle.  38 C.F.R. § 4.71a.  The Veteran's right shoulder disability is not shown to be manifested by such pathology.

Normal range of motion of the shoulders is forward elevation (flexion) to 180 degrees; abduction to 180 degrees, external rotation to 90 degrees and internal rotation to 90 degrees.  (90 degrees abduction constitutes shoulder level).  38 C.F.R. 
§ 4.71, Plate I.

	Prior to June 9, 2010

At the August 2008 hearing, the Veteran appeared to demonstrate greater limitation of motion of the right arm (midway between side and shoulder level), and he clarified that the true extent of his range of motion (during VA treatment) was to shoulder level.  However, this is uncorroborated by the medical evidence of record and the Board finds the medical evidence of record for this period (the October 2004 VA examination) to be more probative, as range of motion findings were based on controlled and objective testing by a trained clinician.  The medical evidence of record does not show that prior to June 9, 2010 the Veteran had limitation of motion of his arm to shoulder level.  October 2004 VA examination notes that his limitation of motion of the arm was abduction and forward flexion to 150 degrees.  Further, the examiner stated that there was no additional limitation of motion on repetitive testing.  That is, there is no demonstrated indication that a higher rating under 38 C.F.R. § 4.40 is warranted.   See DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of musculoskeletal disorders rated on the basis of limitation of motion requires consideration of functional losses due to pain).   Consequently, a rating in excess of 10 percent under Code 5201 is not warranted prior to June 9, 2010.  

	From June 9, 2010

The medical evidence of record does not show that from June 9, 2010 the Veteran had limitation of motion of his arm to midway between side and shoulder level (45 degrees).  June 9, 2010 VA examination found limitation of motion of the arm of flexion to 100 degrees and abduction to 90 degrees (shoulder level).  Further, the examiner stated repetition of range of motion resulted in severe pain but no loss of range of motion.  That is, there is no demonstrated indication that a higher rating under 38 C.F.R. § 4.40 is warranted.   See DeLuca, 8 Vet. App. at 202.  

It must also be noted that despite the fact the RO granted a higher rating based on this examination, there is some indication in the evidence that these findings did not represent the Veteran's true capability.  The examiner explicitly commented that the Veteran's complaints of pain and limitation of motion were out of proportion to the objective findings and the nature of the disability.  Consequently, a rating in excess of 20 percent under Code 5201 is not warranted from June 9, 2010.

The Board has also considered whether referral for extraschedular consideration is suggested by the record.  There is neither evidence nor allegation of symptoms of and/or impairment due to the right shoulder disability that are not encompassed by the schedular rating assigned.  The functional impairment shown, of decreased range of motion and pain, is fully encompassed by the schedular rating criteria.  See 38 C.F.R. § 4.71a Code 5201.  Therefore, those criteria are not inadequate, and referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  

      TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.

If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16(a).

For those Veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), total disability ratings for compensation may nevertheless be assigned when it is found that the service-connected disabilities are sufficient to produce unemployability; such cases should be referred to the Director, Compensation and Pension Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).

For a Veteran to prevail on a total rating claim, the record must reflect some factor which takes their case outside the norm.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1996); 38 C.F.R. §§ 4.1, 4.15.  The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough; the question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See 38 C.F.R. § 4.16(a); Van Hoose, 4 Vet App. at 363.

Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose, 4 Vet. App. at 363.  Thus, the Board may not consider the effects of the Veteran's nonservice-connected disabilities on his ability to function.

The Veteran's service-connected disabilities of right shoulder DJD, rated 20 percent and residuals of a right palm ganglion cyst excision, rated noncompensable are rated 20 percent combined.  Accordingly, the above-outlined schedular criteria for TDIU under 38 C.F.R. § 4.16(a) are not met.  

The analysis progresses to consideration of 38 C.F.R. § 4.16(b), and a determination as to whether referral for extraschedular consideration is warranted, i.e., the Board must determine whether the Veteran is unemployable due to his service-connected disabilities regardless of their rating.  38 C.F.R. § 4.16(b) provides that it is established VA policy that "all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled."  However, in these cases, in order for the Veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some circumstance which places the claimant in a different position from other veterans with the same rating.


The Board finds that the evidence fails to show that the service-connected disabilities are exceptional or unusual.  The record does not show frequent periods of hospitalizations for his service-connected disabilities; furthermore, the factual evidence does not support a finding that the Veteran is demonstrably unable to obtain or maintain employment due to his service-connected disabilities.  

While the evidence (including his lay statements) indicates that the Veteran has difficulty working overhead or in activities necessitating pushing or pulling, the Veteran himself indicated on October 2004 VA examination that he was (at the time) employed in a supervisory role which did not cause any shoulder pain.  VA treatment records show that the Veteran was unable to work and disabled due to his back pain.  The June 2010 VA examination explicitly noted that the Veteran was very disabled and that he was unable to work due to his non-service-connected disabilities and not due to his service-connected disabilities.  Notably, the Veteran's residual disability from the right palm ganglion cyst excision is not shown to cause residual disability or functional impairment as it was noted to be asymptomatic.  Neither the Veteran nor the evidence of record indicate how his right shoulder disability alone now precludes sedentary or supervisory employment as he previously indicated he was capable of. 

In summary, the evidence does not show that the Veteran's service-connected disabilities, alone, render him incapable of participating in any regular employment (and in particular employment of a supervisory and/or sedentary nature).  Most probative in this regard is the November 2010 VA examiner's opinion to that effect.  Notably, the Veteran's service connected disability that is noted to cause functional/occupational impairment is confined to the right upper extremity.
Accordingly, the Board finds that the preponderance of the evidence is against a finding that the Veteran is unemployable due to his service-connected disabilities.  Hence, his claim for TDIU must be denied.




ORDER

Service connection for bilateral carpal tunnel syndrome is denied.

Ratings in excess of 10 percent prior to June 9, 2010 and 20 percent from that date for right shoulder disability are denied.  

A TDIU rating is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


